Citation Nr: 1448826	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, assigning an initial 50 percent disability evaluation, and denied TDIU, respectively.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the VA electronic claims file.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal except as to the hearing transcript.


FINDINGS OF FACT

1.  The Veteran has occupational and social impairment, with deficiencies in most areas due to PTSD symptoms; but there is not total occupational and social impairment due to PTSD symptoms.

2.  The Veteran is unable to obtain and retain substantially gainful employment due to service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation, and no more, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for schedular TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Accordingly, the Board will address the merits of the claims.

I. Evaluation of PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  An evaluation is based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Having carefully reviewed the lay and medical evidence of record, the Board finds that the preponderance of the evidence supports the assignment of a 70 percent disability evaluation for PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms.  A private mental assessment dated in November 2009 reflect problems with flashbacks, disturbances of mood (depression, anxiety, and panic) effecting energy and motivation, sleep disturbance, nightmares and night sweats, hyper responses (startle, alert, vigilance) to his surrounding, emotional numbing, a tendency to isolate from others, and episodes of losing track of time along with staring off into space.  A global assessment of functioning (GAF) score of 40/45 was assigned, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (A GAF score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness).  Report of VA examination dated in May 2013 reflect symptoms to include anxiety, chronic sleep impairment, memory loss, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  It further shows that he has restricted range (e.g. unable to have loving feelings) and feelings of detachment and estrangement from others.

Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  The schedule provides a 100 percent rating for total occupational and social impairment.  In this case, total social impairment is not shown.  The Veteran's symptoms are also not so frequent or severe as to warrant a 100 percent evaluation.  Although he has disturbances of mood (depression, anxiety, and panic) effecting energy and motivation, there are no findings for suicidal ideation or persistent danger of hurting himself (or others), and no indication of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively.  Also, while the evidence shows that the Veteran has episodes of losing track of time and staring off into space, there is no evidence of impairment of orientation, speech, or thinking.  Thought processes and content appear to be intact.  There is no evidence of grossly inappropriate behavior although the Board acknowledges the Veteran has temper issues.  The Veteran reported on VA examination in May 2013 that he spends his days at home feeding the animals, working around the house, and caring for his ill wife.  He denied hobbies but reported that he was busy.

Accordingly, to the extent that the evidence supports the assignment of an initial 70 percent evaluation, and no more, the claim is granted.

III. Entitlement to TDIU

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  He has service connected disability that the meets the numeric standard and sufficient psychiatric limitations to preclude substantially gainful employment.  The Veteran is service-connected for PTSD at the 70 percent disability level; he has no other service-connected disabilities.  While the record reflects some higher level education and a long history of employment, it further shows that the Veteran is unable to retain substantially gainful employment due to his PTSD symptoms.

The record reflects that the Veteran has two associate degrees and worked as a firefighter for 30 years, retiring in 2002, then worked for the Federal Emergency Management Association (FEMA).  The record shows that the Veteran had work problems related to temper and intolerance of "incompetent people."  He also worked in a family business where he did not have to interact with the public.  FEMA terminated the Veteran's employment in November 2007 due to an argument with a supervisor.  The Veteran was described as being overly critical of others and always thought of as an angry person with low frustration tolerance.  This is consistent with the Veteran's complaints and the clinical findings of record.  Report of VA examination dated in May 2013 reflect symptoms to include anxiety, chronic sleep impairment, memory loss, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.

Accordingly, the Board finds that the functional limitations presented by the Veteran's PTSD symptoms preclude him from obtaining and maintaining substantially gainful employment.  Therefore, TDIU is granted.


ORDER

A 70 percent disability evaluation for PTSD is granted.

TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


